 In the Matter of LINE MATERIAL COMPANY, EMPLOYERandINTERNA-TIONAL ASSOCIATION OF MACHINISTS,LODGE 463, PETITIONERCaseNo. 8-RC-3.¢6.Decided March17, 1949DECISIONANDORDERUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel.*The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.The labor organizations involved claim to represent employees ofthe Employer.Upon the entire record in this case, the Board finds that no ques-tion of representation exists concerning the representation of em-ployees of the Employer, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the Act for the following reasons:'The Petitioner seeks to sever a unit of all carpenters in the mainten-ance department of the Employer's Zanesville, Ohio, plant, from aproduction and maintenance unit now represented by the Intervenor.The Employer and the Intervenor contend that the requested unit isinappropriate because the employees do not have the skill necessaryto constitute a craft unit.The carpenters, requested as a craft unit by the Petitioner, are partof the Employer's maintenance department.There are three em-*Chairman Herzog and Members Houston and Gray.' United Electrical,Radio & Machine Workers of America, Local 767(CIO), hereincalled the Intervenor,moved todismiss the petition on the ground that a contract, cur-rently in effect between the Employer and the Intervenor, covers the employees involvedherein and constitutes a bar to this proceeding.In view of our dismissal of the petitionfor the reasons set forth,infra,we deem it unnecessary to pass upon this contention.82 N. L. R. B., No. 2L196 LINE MATERIALCOMPANY197ployees in the proposed unit.They do general factory carpentrywork such as building shelves, boxes, and skids, which are usedthroughout the plant.InMatter of Line Material Company,2we granted separate unitsof the crafts in the maintenance department at this plant.The car-penters requested here appear to be mere handymen.The recordindicates that these employees do not exercise the skills of craftsmen.Accordingly, we find that the unit sought to be severed by the Peti-tioner is inappropriate, and we shall, therefore, dismiss the petition.ORDERUpon the basis of the entire record in this case, the National LaborRelations Board hereby orders that the petition filed in the instantmatter be, and it herebyis, dismissed.2 80 N.L. R. B. 599.838914-50-vol. 82-14